Citation Nr: 1437677	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  07-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of a left tibia fracture (hereinafter left ankle disability), to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1984 to July 1990 and from June 1991 to December 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2013, the Board remanded the claim to schedule the Veteran for a travel board hearing.  In May 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  The Board finds that the RO complied with the remand directives and a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has experienced pain, tenderness, stiffness and swelling in his left ankle and left knee; ankle dorsiflexion was at worst to 10 degrees and plantar flexion was at worst to 15 degrees upon measurement with a goniometer; left knee extension was at worst to 5 degrees; left knee flexion was at worst to 60 degrees; additional functional loss was not shown.

2.  Taking into account the Veteran's lay statements and that he is wheelchair-bound and favors his left leg when he is able to walk with a cane because of a fear of falling, the Veteran can be said to have a marked ankle disability.

3.  The Veteran has not worked since December 2003 when he was diagnosed with Wernicke's Encephalopathy; he has been receiving social security disability benefits on account of that disease since that time; the preponderance of the evidence does not indicate the Veteran is unemployable due solely to the residuals of a left tibia fracture, his only service-connected disability.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating  of 30 percent, but no higher, for service-connected residuals of a left tibia fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5271 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
The RO provided the Veteran pre-adjudication notice by letter dated in March 2007 explaining what information and evidence was needed to substantiate a claim for increased rating for the Veteran's service-connected left ankle disability, including what he needed to provide and what would be obtained by VA.  In March 2012, the RO sent the Veteran a letter specifically addressing the requirements for establishing entitlement to a TDIU.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment records, Social Security Administration records and private treatment records, to the extent available.  In February 2011, the Board remanded the claim in part to give the Veteran the opportunity to provide authorization for VA to obtain medical records from the New Jersey Veterans Memorial Home where the Veteran resides.  In September 2011, the RO sent the Veteran a letter asking him to complete and return the enclosed VA Form 21-4142 and provide consent for the Veterans Home to release information to VA.  The letter also indicated it was ultimately the Veteran's responsibility to provide the evidence.  Following his hearing before the Board, in May 2014, the Veteran submitted several pages of private records; a Form 21-4142 does not a appear in the record and the Veteran has not identified any outstanding medical evidence.  

Numerous examinations have been provided in his case since a claim for an increased rating was filed in December 2006.  The claim has been remanded twice for additional VA examinations and clarifying opinions.  The Board recognizes that the RO attempted multiple times to obtain a medical opinion that specifically addressed conflicts in the evidence noted in a February 2011 remand and that a specific consideration of the inconsistent medical opinions was never made.  However, the Board finds that the examinations dated in October 2008, April 2010, March 2011,  November 2011, June 2012, July 2012 and July 2013 give enough information for the Board to grant a higher schedular rating at this time and to decide the claim of entitlement to a TDIU without prejudice to the Veteran.  The Board also notes the Veteran's contention at his May 2014 hearing before the Board that he had undergone another VA examination in March or April of 2014.  The Veterans Law Judge held the record open to have the examination report associated with the claims file, but no current records were found upon inquiry.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, the Board will address the merits of the appeal and remain mindful of the benefit of the doubt doctrine when considering the medical and lay evidence of record.

II.  Disability Ratings Generally

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected left ankle disability is evaluated under Diagnostic Code (DC) 5262 for impairment of the tibia and fibula.  Other diagnostic codes relevant to the ankle include DC 5270 (for ankylosis of the ankle), DC 5271 (limitation of motion), DC 5272 (ankylosis of the subastargalar or tarsal joint) and DC 5273 (malunion of the os calcis or astragalus).   In this case, there is no evidence of ankylosis or malunion of the os calci or astragalus; thus, the relevant diagnostic codes to consider will be DC 5262 and DC 5271.

DC 5262 provides that where there is malunion of the tibia or fibula, a 10 percent rating is warranted with slight knee or ankle disability shown; a 20 percent rating is warranted with moderate knee or ankle disability shown; a 30 percent rating is warranted with marked knee or ankle disability shown; and a 40 percent rating is warranted where there is nonunion of the tibia or fibula, with loose motion, requiring the use of a brace.

DC 5271, the diagnostic code for limitation of motion of the ankle, provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  Full range of motion of the ankle is defined as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

With respect to the knee, normal range of knee motion is 140 degrees of flexion and zero degrees of extension. See 38 C.F.R. § 4.71, Plate II (2013).  Pursuant to DC 5260, flexion must be limited to 45 degrees to warrant a compensable rating and pursuant to DC 5261, extension must be limited to 10 degrees to warrant a compensable rating.

Notably, words such as "slight", "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.  The provisions regarding functional loss should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Evidence 

The Veteran's claim for an increased rating was originally denied in March 2007.  Thereafter, the Veteran underwent a VA examination in October 2008.  The examiner noted that the Veteran walked with a cane and antalgic gait favoring the left leg, that he could not perform heel, toe, and tandem gait, and that he had tenderness on palpation of the entire left tibia and fibula.  Range of motion testing indicated plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  No varus or valgus angulation of the os calcis in relation to the long access of the tibia and fibula was shown.  An x-ray report found soft tissue swelling.

At a November 2009 hearing before the Board, the Veteran indicated he could put weight on the leg, but that he required something to hold on to, and that he had limited motion in his ankle with cracking.  He also indicated problems with range of motion of the left knee.  The Veteran further stated that he was wheelchair-bound due to his legs and hairline cracks in his spine.
Following a January 2010 Board remand, the Veteran underwent a another VA examination to consider the nature and severity of his both his left ankle and left knee symptomatology.  On April 6, 2010, the examiner noted pain and stiffness in the ankle.  Plantar flexion was to 45 and dorsiflexion to 20 degrees.  Flexion of the knee was to 140 degrees and extension to 0 degrees.  It was not indicated whether a goniometer was used.  Stability in the ankle and knee were noted to be normal.  No functional loss was noted on repetitive testing.  No malunion or deformity was noted on x-ray, although mild degenerative joint disease was noted in the left knee and left ankle.  The examiner indicated the Veteran was limited in his ambulation due to morbid obesity and the pain in the left lower extremity was not related to the service connected fracture of the left tibia.

Three weeks later on April 27, 2010, another VA examiner reviewed the claims file and diagnosed history of fracture of the tibia with residuals of chronic pain in the ankle and the knee.  The examiner indicated there was no significant history of fluctuations or exacerbation of symptoms.  Range of motion testing was performed with a goniometer.  Plantar flexion was to 15 degrees and dorsiflexion was to 10 degrees. A test of the left knee revealed range of motion to 100 degrees.  Pain began at 5 degrees in extension and 95 degrees in flexion of the knee.  Three repetitions of the range of motion testing were performed with identical findings.  Additional loss of range of motion due to pain, fatigue, weakness or incoordination was not found.  There was no instability of either joint.  Soft tissue swelling was noted in both ankles and tenderness around the left ankle joint was noted.  As to employability, the examiner opined that the Veteran was "unable to hold down gainful employment because of the fact that he is wheelchair bound as well as other medical issues."  Later, the examiner opined: "He cannot ambulate, and he cannot hold down gainful employment due to his service-connected disability."

In February 2011, the Board remanded the claim noting inconsistencies in the 2010 examinations and that the RO did not provide a supplemental statement of the case indicating consideration of the April 27, 2010 examination report.  VA examination reports and opinions dated in March 2011, November 2011 and June 2012 appear in the record, but were found to be inadequate for rating purposes by the RO.  In addition, the examiners did not respond to the specific questions asked in the February 2011 remand directives.  In March 2011, plantar flexion was to 20 degrees and dorsiflexion was to 15 degrees.  There was no consideration of the knees or employability in the report.  An opinion provided November 2011 simply stated that the Veteran was unable to secure and maintain substantially gainful employment as a result of the service-connected leg fracture.  The rationale simply indicated he had injured his leg in 1987 and now had degenerative joint disease in the left knee and ankle.  No other information was provided or considered.  A June 2012 report indicated extension to 5 degrees in the left knee and flexion to 60 degrees.  Instability and ankylosis were not noted.  Swelling and tenderness were noted.  The ankle was not discussed in the report and employability was not addressed.

In July 2012, a VA examiner completed a Knee and Lower Leg Disability Benefits Questionnaire.  Left knee flexion was to 60 degrees with pain beginning at 50.  Left knee extension was to 0 and there was no objective evidence of pain.  Repetitive testing did not indicate further loss of motion.  Tenderness, subluxation and dislocation were not noted.  As to employability, the examiner opined: "[r]eported pain and reduced [range of motion] would cause problems working."  There were no comments regarding the ankle and the report failed to discuss the conflict in the April 10, 2010 and April 27, 2010 examination reports.  The RO again attempted to seek clarification.

In July 2013, the Veteran underwent another VA examination.  The claims file was reviewed.  In terms of employability, the examiner indicated that the residuals of his left tibia fracture did not render him unable to secure and maintain substantially gainful employment.  The examiner explained that the fracture had healed without leg deformity or shortening and that the Veteran "will have problems working due to nonservice-connected problems with chronic alcohol abuse with dementia and morbid obesity."  The examiner noted the Veteran's current conditions included adjustment disorder unspecified, Wernicke's Encephalopathy, alcohol induced persisting amnestic disorder, hypertension, gastroesophageal reflux disorder, morbid obesity, constipation and depression.

In May 2014, the Veteran testified at a hearing before the Board.  The Veteran's representative noted that the Veteran had lost a significant amount of weight which it was thought would help in weight bearing for his injured leg.  It was indicated that he was still very much in pain when he tried to be mobile and that he only found comfort when using the wheelchair.  The Veteran indicated that since he first filed his claim in 2006, his ankle had gotten weaker and it had become more painful to walk and less flexible.  He indicated that he experienced pain and limitation of motion in both his ankle and knee.  He indicated that when he gets out of his wheelchair, he uses a cane and limps on his good leg.  He indicated that his ankle was unstable and he was afraid to fall if he were to put weight on it.  

III.  Entitlement to an Increased Rating and a TDIU

Upon review of the evidence, the Board finds it appropriate to resolve the benefit of any doubt in the Veteran's favor to afford him a 30 percent disability rating pursuant to DC 5262.  Significant limitation of range of motion was shown on examinations where a goniometer was used.  As mentioned, "slight", "moderate" and "marked" are not defined in the Rating Schedule.  The Board finds, however, that marked limitation of motion in the ankle accompanied by other subjective symptoms, such as pain, stiffness and tenderness, experienced in both the left ankle and left knee, make it reasonable for the Board to assign a 30 percent rating at this time.  In addition, the Veteran's hearing testimony indicates that even after losing weight, which was seen as possibly exacerbating his left ankle symptoms, the disability still made it difficult for him to walk without support and without a limp.  Overall, the Board concludes that the Veteran's disability picture most closely approximates a 30 percent rating that recognizes a marked ankle disability.  

A higher schedular rating is not for application because there is not nonunion of the tibia with loose motion requiring a brace and there is no ankylosis of the ankle.  In addition, the limitation of motion demonstrated in the Veteran's left knee is noncompensable and upon repetitive range of motion testing, additional functional loss was not noted.  Thus, a higher rating based on the DeLuca factors is not for application.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's left ankle disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  The symptoms of and impairment due to the Veteran's left ankle disability are adequately addressed by the schedular rating.  The rating schedule addresses the impairment produced by the Veteran's left ankle disability throughout the appeal period, and provides for higher ratings for a disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)  (2013); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As to a TDIU, it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As a result of this decision, the Veteran has one service-connected disability ratable at 30 percent.  Thus, he does not meet the schedular requirements for entitlement to a TDIU.  If the required percentage requirements are not met, as here, but the evidence suggests that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Here, the evidence demonstrates that the Veteran stopped working in December 2003 when he was diagnosed with Wernicke's encephalopathy.  The Veteran has been receiving Social Security Disability benefits based upon that diagnosis since 2004.  The Social Security Administration records do not indicate disability caused by the left leg and only note an organic mental disorder, substance abuse disorder and memory impairment in addition to the Wernicke's.  As discussed, the VA examination opinions of record are varied as to the cause of the Veteran's unemployability; however, the Board finds that the opinions stating that his unemployability is caused by the residuals of his left tibia fracture are lacking in rationale, especially in light of the other evidence of record.  The Board finds that the evidence does not support the conclusion that the Veteran's ankle disability, although marked, has rendered him unable to sustain gainful employment, sedentary or otherwise.  Based on the foregoing, the Board finds that referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted in this case. 


ORDER

A disability rating of 30 percent, but no higher, for residuals of a left tibia fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


